J-S58033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

RICHARD FORMICA

                            Appellant                   No. 524 MDA 2015


           Appeal from the Judgment of Sentence February 17, 2015
              In the Court of Common Pleas of Lancaster County
              Civil Division at No(s): CI-14-04906; ICC-15-0003


BEFORE: GANTMAN, P.J., OLSON, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                         FILED OCTOBER 15, 2015

        Appellant, Richard Formica, appeals from the judgment of sentence

entered in the Lancaster County Court of Common Pleas, following his bench

trial conviction of indirect criminal contempt.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issue for our review:

           WAS THE EVIDENCE PRESENTED BY THE COMMONWEALTH
           INSUFFICIENT TO PROVE BEYOND A REASONABLE DOUBT
           THAT [APPELLANT] WAS GUILTY OF INDIRECT CRIMINAL
           CONTEMPT    WHERE   [APPELLANT’S]  MOUTHING   OF
____________________________________________


1
    23 Pa.C.S.A. § 6114(a).


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58033-15


         INAUDIBLE WORDS DURING A COURT PROCEEDING WAS
         DE MINIMIS, NON-THREATENING AND DONE WITHOUT
         THE REQUIRED WRONGFUL INTENT?

(Appellant’s Brief at 4).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Merrill M.

Spahn, Jr., we conclude Appellant’s issue merits no relief. The trial court’s

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed May 21, 2015, at 6-8) (finding:

Appellant had been advised of Protection from Abuse order and had

requirements thoroughly explained to him; despite order not to interact with

victim, Appellant looked at victim and directed comments at her at January

7, 2015 hearing; victim testified at January 27, 2015 hearing that Appellant

stared at her at January 7, 2015 hearing and whispered words that sounded

like “fuck you,” and that Appellant’s comments caused victim extreme

concern because Appellant “scares [victim] to death”; Officer Joel Ayers

testified at January 27, 2015 hearing that he observed Appellant look at

victim during January 7, 2015 hearing and mouth something inaudible such

as “why” or “what,” which caused victim to become distraught and to start

physically shaking and trembling; despite inconsistency in testimony as to

Appellant’s exact words, there is no doubt Appellant stared at victim and

said   something   that     immediately   made   victim   anxious   and   fearful;

Appellant’s comments served no legitimate purpose and, given history


                                      -2-
J-S58033-15


between Appellant and victim, were threatening or intimidating in nature;

Commonwealth v. Haigh is factually distinguishable because infraction in

Haigh was de minimis and non-threatening in nature and was insufficient to

establish   any    wrongful     intent    by   defendant;   conversely,   Appellant’s

comments were made to influence victim, intimidate her, or blame her for

circumstances in which Appellant found himself as result of his actions;

based upon totality of circumstances and credibility of witnesses, Appellant’s

comments and actions were volitional in nature and made with wrongful

intent, which is sufficient to sustain conviction for indirect criminal

contempt).2     The record supports the trial court’s decision; therefore, we

have no reason to disturb it. Accordingly, we affirm on the basis of the trial

court’s opinion.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2015
____________________________________________


2
  The following errors appear in the trial court’s opinion:
(a) page 5, paragraph 3, lines 2-3, Commonwealth v. Haigh, 874 A.2d
1174 (Pa.Super. 2013) should be (Pa.Super. 2005);
(b) page 8, paragraph 3, line 2, Estepp, 17 A.3d at 934-44 should be at
944.



                                           -3-
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM
Circulated 09/22/2015 02:51 PM